DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to all claims: 

No relationship between the debinding time and the length of the longest cell is recited.
The claims could not be understood in view of the specification.
The specification merely states:
[0126] For closed-cell infilled parts such as the part 1410, a time required to debind the part can be determined by computing a length of a longest cell along an axis of symmetry of the infill structure. The time of exposure can then be scaled according to the length of the longest cell raised to a power. Example embodiments, described below, provide for such computation and scaling.
The specification also states:
[0130] By implementing the scaling analysis and modeling debinding as discharging of an RC circuit as described above, the scaling of a debind time for an infilled cell can be approximated. Applying such a solution to the tallest infill cell of a part may provide a rigorous upper bound on the time to debind the part.

However, the specification fails to describe how a length, which is a distance, has to be used to determine time.



However, none of the referenced paragraphs explains how a length, which is a distance, has to be used to determine time.


Claim 22 is further indefinite and could not be properly understood because it is not clear how calculating of the debinding time may include a proportional scaling of an integer relative to an inverse of a thickness of the outer shell.
It is not clear what is referenced as an integer. It is not clear what is referenced as an inverse of a thickness of the outer shell. It is not clear what is referenced  a proportional scaling of an integer relative to an inverse of a thickness of the outer shell. It is not clear how the debinding time is related to the referenced proportional scaling.

Claim 23 is further indefinite and could not be properly understood because it is not clear how calculating of the debinding time may include a proportional scaling of an integer relative to an area of solid material in a plane of symmetry of the honeycomb structure. It is not clear what is referenced as an integer. It is not clear what is referenced as a proportional scaling of an integer relative to an area 

Claims 24-26 are further indefinite because it is not clear from claim 24 what is referenced as “a distance field in a geometry of the printed part or the model of the part”.
What is “a distance field”?
Is it a distance or a field?

Claim 32 is further indefinite because it is not clear what is referenced as “a distance field in a geometry of the printed part or the model of the part”.
What is “a distance field”?
Is it a distance or a field?


Claim 33 is further indefinite and could not be properly understood because it is not clear how determining of the debinding time may include a proportional scaling of an integer relative to an inverse of a thickness of the outer shell.
It is not clear what is referenced as an integer. It is not clear what is referenced as an inverse of a thickness of the outer shell. It is not clear what is referenced  a proportional scaling of an integer relative to an inverse of a thickness of the outer shell. It is not clear how the debinding time is related to the referenced proportional scaling.

Claim 34 is further indefinite and could not be properly understood because it is not clear how determining of the debinding time may include a proportional scaling of an integer relative to an area of solid material in a plane of symmetry of the honeycomb structure. It is not clear what is referenced as an integer. It is not clear what is referenced as a proportional scaling of an integer relative to an area of solid material in a plane of symmetry of the honeycomb structure. It is not clear how the debinding time is related to the referenced proportional scaling.

Claim 38 is further indefinite and could not be properly understood because it is not clear how determining of the debinding time may include a proportional scaling of an integer relative to an inverse of a thickness of the outer shell.
It is not clear what is referenced as an integer. It is not clear what is referenced as an inverse of a thickness of the outer shell. It is not clear what is referenced  a proportional scaling of an integer relative to an inverse of a thickness of the outer shell. It is not clear how the debinding time is related to the referenced proportional scaling.
Claim 38 is further indefinite and could not be properly understood because it is not clear how determining of the debinding time may include a proportional scaling of an integer relative to an area of solid material in a plane of symmetry of the honeycomb structure. It is not clear what is referenced as an integer. It is not clear what is referenced as a proportional scaling of an integer relative to an area 


Claim 39 is further indefinite because it is not clear what is referenced as “a distance field in a geometry of the printed part or the model of the part”.
What is “a distance field”?
Is it a distance or a field?

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 23, 33, 34, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
The applicants amended claims 23, 32 and 38 to recite: 
That calculating/determining of the debinding time includes a proportional scaling of an integer relative to an inverse of a thickness of the outer shell.
The applicants amended claims 23, 32 and 38 to recite:
That calculating/determining of the debinding time includes a proportional scaling of an integer relative to an area of solid material in a plane of symmetry of the honeycomb structure. 
Such is not supported by the original disclosure.
It is noted that the applicants allege that scaling of the debinding time according to a physical characteristic is described at paragraphs [0113-115] and [0130]. 
This is not persuasive at least because the claims have been amended to delete the recitation of proportional scaling of the debinding time.
 The claims recite that calculating/determining of the debinding time includes a proportional scaling of an integer relative to an inverse of a thickness of the outer shell and that calculating/determining of the debinding time includes a proportional scaling of an integer relative to an area of solid material in a plane of symmetry of the honeycomb structure.
The examiner was not able to find the support for the referenced limitation neither in the referenced paragraphs, nor in any other part of the original disclosure.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-35 of copending Application No. 16/221,190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the referenced applications recite limitations of most of the method claims and medium claims of the instant application and most of the steps of the method that the controller of the apparatus claims is programmed to perform. The instant method claims are indefinite and could not be properly understood thereby it is reasonably believed that the instant claims are not patentable distinct from the claims of the referenced application. As to the apparatus and medium claims it has been held that providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to patentable distinguish.


Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
With respect to the rejection of all claims the applicants alleged the following:
“Paragraph [0033] provides that the "time to debind a part can be determined based on the geometry of the part". Paragraph [0009] provides that a "time of exposure of the 3D-printed part to the solvent may be determined by a) computing a length of a longest cell along an axis of symmetry of the honeycomb structure." It is readily understandable that the length of a longest cell of a honeycomb structure is an aspect of the geometry of a part. Paragraph [0009] also discusses that the debinding is the result of immersion of the part in a solvent bath. Thus, it is believed that the claims are definite as recited.”

This is not persuasive.
The referenced paragraph [0033] merely states:
“[0033] Example embodiment enable the time to debind a part to be determined without a costly or time-consuming engineering study. In particular, the time to debind a part can be determined based on the geometry of the part, which can be derived from CAD drawings, print instructions such as toolpaths, or other information defining the part. From this geometry, example embodiments can 

The referenced paragraph is silent regarding the “longest cell”. The referenced paragraph is silent regarding how calculating a debinding time can be done based on the length of the longest cell. No relationship between the debinding time and the length of the longest cell is recited.

The referenced paragraph [0009] merely states:
[0009] Further embodiments include a method of removing binding agents from 3D-printed parts having a shell encompassing an interior honeycomb structure comprising a plurality of cells. A 3D-printed part, including a build material and a binding agent, may be provided. A time of exposure of the 3D-printed part to the solvent may be determined by a) computing a length of a longest cell along an axis of symmetry of the honeycomb structure, and b) scaling the time of 

The referenced paragraph is silent regarding how calculating a debinding time can be done based on the length of the longest cell. No relationship between the debinding time and the length of the longest cell is recited.

With respect to claims 22, 23, 33, 34, 38 the applicants state that the they amended the claim and the claim as amended is clear.
This is not persuasive for the reasons presented in the rejections above.
Further, the referenced claims are not supported by the original disclosure.



With respect to claims 24-26, 32, 39 the applicants argue that they previously stated that term “a distance field” is a term of art.
This is not persuasive.
The applicants neither provided the conventional definition of the alleged term of the art, nor cited any authority to support the allegation and to provide the definition.
The Office position provided in the previous Office action is incorporated here:

The applicants further allege that “In the present application, as recited in the claims, a distance field can be calculated for an infill pattern. Generally, the infill pattern may be printed as a honeycomb pattern that is printed vertically forming column like cells. Therefore it is believed that claim 24, and claims 25-26 that depend therefrom are clear.”
This is not persuasive.
The applicants neither provided the conventional definition of the alleged term of the art, nor cited any authority to support the allegation and to provide the definition.
Further, in contrast to the applicants’ allegation claim 24 does not recite that a distance field can be calculated for an infill pattern.
Further, nothing on the record supports the allegation that the infill pattern may be printed as a honeycomb pattern that is printed vertically forming column like cells.”
With respect to the double patenting rejection the applicants state that no terminal disclaimer is needed at this time.
The double patenting rejection is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,033,939 and 5,059,387 are again cited to show the state of the art with respect to debiding methods and apparatuses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711